STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DCR MORTGAGE 7 SUB 1, LLC NO. 2022 CW 0580
VERSUS

LEGENDS SQUARE, LLC, MICHAEL
D. KIMBLE, MITCHELL W.

KIMBLE, KIMBLE DEVELOPMENT, AUGUST 12, 2022
LLC, AND HORACE L. MITCHELL

 

In Re: DCR Mortgage 7 Sub 1, LLC, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 691,062.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

VGW
JMG

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT